The opinion of the Court was delivered by
Gibson, C. J.
The depositions of Brower and Gardiner were irrelevant. What matters it what an arbitrator may have said in derogation of his award, after it has been delivered ? Being done with it, he can no more vitiate'it by declarations unsanctioned by an oath, than can a juror vitiate his verdict, being discharged from the panel. An opposite doctrine would put the parties for ever in the power of their own agents or the agents of the law. It certainly was,not intended that they should retain a spark of authority, for good or evil, being functi officio; and Maxwell’s agency, as to the award, was determined by the delivery of it. If he knew anything to invalidate it, he might perhaps have been called, at the trial, to disclose it on oath; but the attempt to drive him into a confession as a party, was nof more indelicate than it was absurd.
There is but one debateable point in the cause; for that a question of boundary may be settled by arbitration, is no longer to be doubted. What remains, is to inquire whether the plaintiffs were competent, as trustees, to submit the matter in contest to any tribunal but a court and jury. They were the owners of the legal title, and the award was consequently good at law. Is there anything in the case to undo it in equity 1 That must depend on whether there is anything that would undo an award under a •submission by owners of the equitable, as well as the legal estate. I believe there is no instance of relief on ground such as the present. On the contrary, there have been many submissions by trustees, and the only doubt has been, whether they were not personally bound for the costs of the award, as in Bristow v. Binns, (3 Dow. & Ryl. 184); and Davies v. Ridge, (3 Esp. 101); not whether the trust estate was not bound for anything else. At law, the trustee, being the absolute owner, may exercise such dominion over the estate as the legal ownership confers, the question being, how far he may deal with the property without making himself personally answerable. To whom ? Certainly, to the cestui que trust. But the party with whom he has dealt is not thus answerable, except where he has taken the trustee’s place by taking the title with notice of the trust. If, indeed, an award was used merely as a medium of conveyance, in palpable derogation of the trust, a chancellor might, perhaps, interfere, on the principle that leases by trustees of charities, for unreasonable periods, and at a great undervalue, were set aside in the Attorney-General v. Green, (1 Vez. 452); Attorney-General v. Owen, (10 Vez. 555); and Attorney-General v. Backhouse, (17 Vez. 283, 291); but even that was because chancery, having a special jurisdiction over charities, *348takes care that the power of the trustees be not abused. But trustees, having the legal fee, and acting in pursuance of the right which all natural persons have, may make leases, in other cases, to endure as long as their own title, (Chambers’s Landl. and Ten. 138); and I have not met with an instance of equitable interference with a title bona fide acquired from such a trustee. Were he to convey palpably in derogation of the trust, equity would doubtless reach the collusive purchaser; but neither is that our case. The principal purpose of the trust was to lease the premises, and apply the rents to specific objects ; but to do so to advantage, required the contested ownership of the ground in dispute to be speedily and permanently settled: an end which could not well have been attained by action, for two consecutive verdicts in ejectment could scarce have been expected within the period limited for the expiration of the trust; and a contested possession must have occasioned a serious diminution of the rents. A submission to arbitration, therefore, was not only expedient but indispensable to a beneficial execution of the trust, especially as the trustees were not in possession; and a power to bind those whom they represent in equity, would be implied, were it necessary, from the nature of the case. There was nothing in the special circumstances of the trust, therefore, to affect the defendant with knowledge that the submission by the plaintiffs was prejudicial to the interests they represent, (for it was not so, in fact), or to induce a chancellor to move against the legal right gained by the award, which, being conclusive of the matter determined, bars the action.
Judgment affirmed.